DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 and 06/26/2019 has been considered by the examiner.
Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species I (Specification, Para. 0007), an electrochromic element in which a shortest distance from a periphery of the effective optical region to a periphery of the transmittance variable region is d and a length of the transmittance variable region on a straight line including the shortest distance is L in one direction in a plane of the effective optical region, the d is 7.5% or more and 25% or less of the L at both ends of the one direction.  Species II (Specification, Para. 0008), an electrochromic element in which an average value of an index of color inhomogeneity at the time of coloring the effective optical region, d(.DELTA.OD), is 0.01 or less. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Okun on 04/01/2020 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-6 and 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Podbelski et al. (US 2013/0258436) in view of Patterson et al. (US 2015/0362817).
Regarding claims 1 and 10, Podbelski discloses, an electrochromic element (Figs. 1-3C) comprising: 
an electrochromic layer (15), 
wherein the electrochromic element includes an effective optical region (90) within a transmittance variable region (90, 99, 100, 200, 300), 
a shield part (1, 9) covering a region from a periphery of the effective optical region to a periphery of the transmittance variable region along the periphery of the effective optical region (see Fig. 1), and 
when a shortest distance from a periphery of the effective optical region to a periphery of the transmittance variable region is d (Para. 0028-0030 and 0033) and a length of the transmittance variable region on a straight line including the shortest distance is L in one direction in a plane of the effective optical region (Para. 0028-0030 and 0033), the d is 7.5% or more and 25% or less of the L at both ends of the one direction (Para. 0030).
Podbelski does not disclose a first electrode; a second electrode; and the electrochromic layer disposed between the first electrode and the second electrode.
Patterson teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to include a first electrode (152); a second electrode (156); and the electrochromic layer disposed between the first electrode and the second electrode (Para. 0002 and see 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first electrode; a second electrode; and 
Regarding claims 2 and 11, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, the effective optical region is a quadrangle and the one direction is a direction parallel to one side of the quadrangle (see 90).
Regarding claims 3 and 12, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, effective optical region is a square or a rectangle (see 90).
Regarding claim 4, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, the one direction is a vertical direction in a use environment of the electrochromic element (see 90).
Regarding claim 5, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, the d is 15% or more and 25% or less of the L (Para. 0028-0030 and 0033).
Regarding claim 6, Podbelski in view of Patterson discloses and teaches as set forth above, and Patterson further teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to include metal wiring (see area where “0 volts” or “2 volts” are labeled in Fig. 2C) electroconductive to the first electrode or the second electrode on the outside of the effective optical region in the one direction.
claim 13, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, the shield part is disposed on the opposite sides so as to sandwich the effective optical region (see Fig. 1).
Regarding claim 14, Podbelski in view of Patterson discloses and teaches as set forth above, and Patterson further teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to make the electrochromic layer is a complementary type electrochromic layer comprising an anodic electrochromic compound and a cathodic electrochromic compound (Para. 0129).
Regarding claim 18, Podbelski in view of Patterson discloses and teaches as set forth above, and Patterson further teaches, from the same field of endeavor that in an electrochromic element (Para. 0002 and see Figs. 1A-C) that it would have been desirable to make an imaging apparatus comprising: a lens unit (315); an imaging element (316) which receives light having passed the lens unit; and an electrochromic element (312) disposed on a subject side of the imaging element, wherein the electrochromic element is the electrochromic element according to claim 1 (see rejection of claim 1 above).
Podbelski in view of Patterson does not explicitly disclose the lens unit comprising a plurality of lenses, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lens unit comprising a plurality of lenses for the purpose of providing an imaging device that captures high quality images at various distances.
Regarding claims 19-20, Podbelski in view of Patterson discloses and teaches as set forth above, and Podbelski further discloses, a transmittance variable window comprising: a pair of transparent protective substrates (9, 16, 18); an electrochromic element (15) disposed between .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Podbelski et al. (US 2013/0258436) in view of Patterson et al. (US 2015/0362817) as applied to claim 14 above, and further in view of Lin et al. (US 2005/0078347).
Podbelski in view of Patterson remains as applied to claim 14 above.
Podbelski in view of Patterson does not disclose a concentration of at least either of an anodic electrochromic compound and a cathodic electrochromic compound is 0.05 mol/L or more.
Lin teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make a concentration of at least either of an anodic electrochromic compound and a cathodic electrochromic compound is 0.05 mol/L or more (Para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a concentration of at least either of an anodic electrochromic compound and a cathodic electrochromic compound is 0.05 mol/L or more as taught by the electrochromic element of Lin in the combination of Podbelski in view of Patterson since Podbelski teaches it is known to include these features in an electrochromic element for the purpose of providing a durable electrochromic element with enhanced optical performance and reversible deposition uniformity.
claim 16, Podbelski, Patterson and Lin discloses and teaches as set forth above, and Lin further teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the anodic electrochromic compound is a dihydrophenazine derivative (Para. 0025).
Regarding claim 17, Podbelski, Patterson and Lin discloses and teaches as set forth above, and Lin further teaches, from the same field of endeavor that in an electrochromic element that it would have been desirable to make the cathodic electrochromic compound is a pyridine derivative (Para. 0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/20/2021